Exhibit 10.4

 

FOURTH AMENDMENT TO THE

UNIFIRST CORPORATION

AMENDED 1996 STOCK INCENTIVE PLAN

In accordance with the provisions of the UniFirst Corporation 1996 Amended Stock
Incentive Plan, as amended (the “Plan”), the Plan is hereby amended as follows:

 

1.

The first sentence of Section 3 of the Plan is hereby amended and restated as
follows:

“The maximum number of shares of Stock reserved and available for issuance under
the Plan shall be 1,500,000.”

 

2.

This amendment shall be effective upon approval by the shareholders of UniFirst
Corporation.

 

3.

Except as modified herein, the Plan is not modified in any respect and remains
in full force and effect.

 

Approved by the Board of Directors: November 10, 2009

 

Approved by the Shareholders of UniFirst Corporation:

 